Citation Nr: 1009305	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the claim in February 2009 
for further development.  


FINDINGS OF FACT

1.  Tinnitus was not shown during active service or for many 
years thereafter.  

2.  The medical evidence of record establishes that the 
Veteran has tinnitus that is unrelated to acoustic trauma in 
service and that is not aggravated by his service-connected 
posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
duty, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(b) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus, asserting 
that his tinnitus is a result of acoustic trauma during 
active service.  He also maintains, in the alternative, that 
his tinnitus was aggravated by his service-connected PTSD.  

All of the evidence in the Veteran's claims folder has been 
reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the relevant evidence is 
summarized where appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, should 
also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

For certain enumerated disorders such as sensorineural 
hearing loss and tinnitus, service incurrence may be presumed 
if the disease is manifested to a degree of 10 percent or 
more within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service treatment records show no findings, treatment, or 
diagnosis of tinnitus or any symptoms reasonably attributed 
thereto.  The Veteran's separation examination showed no 
mention of tinnitus.  Therefore,  no tinnitus was noted in 
service.  

Post service evidence reflects the Veteran underwent a VA 
examination in January 2006.  He reported that while serving 
in Vietnam he carried supplies over the mountain, during 
which time there was significant incoming rocket attacks and 
gunfire.  After separation from service, he indicated that he 
had additional nonmilitary noise exposure while working for 
an airline loading and unloading supplies on aircraft.  He 
related that he wore ear protection during this time.  The 
Veteran also reported a twenty-year history of tinnitus.  The 
January 2006 audiometric examination was found to be within 
normal limits, bilaterally.  Specifically, there was no 
auditory threshold in any frequency from 500 hertz to 4000 
hertz of 40 decibels or more and no auditory threshold in at 
least three of the frequencies between 500 and 4000 hertz was 
26 decibels or more.  

The examiner reviewed the service medical records, and 
specifically noted that there was no evidence of tinnitus 
recorded while on active duty or at separation from service 
in 1971, on the Standard form 89 recorded at separation from 
service.  The examiner stated that since the Veteran was 
noted to have normal audiometric thresholds at the time of 
the examination, there was no nexus between perceived hearing 
loss and military acoustic trauma.  Furthermore, there was 
normal audiometric thresholds recorded at separation from 
service.  Review of the service medical evidence was negative 
for tinnitus incurred while on active duty and since there 
was normal audiometric thresholds at the time of the 
examination as well as throughout military service, the 
examiner indicated that it appeared that the Veteran's 
current tinnitus occurred subsequent to separation from 
service.  It was the examiner's opinion that it was less 
likely than not that his current tinnitus would be related to 
noise exposure/acoustic trauma.  The diagnosis was 
predominately left sided constant tinnitus (20 years' 
duration).  

Pursuant to the February 2009 remand instructions, the 
January 2006 examiner prepared addendum to the January 2006 
VA examination report.  In the March 2009 addendum to the 
January 2006 VA audiometric examination report, the same 
examiner indicated that he had again reviewed the service 
medical records and also reviewed pertinent documents within 
the claims folder.  He indicated, in pertinent part, that the 
current medical literature would not support causation 
between tinnitus and PTSD, and there would not appear to be a 
nexus present between the Veteran's current symptoms of 
tinnitus and his service-connected PTSD.  It was the 
examiner's opinion that it was less likely than not that the 
Veteran's current symptoms of tinnitus might be related to or 
aggravated by his service-connected PTSD.  

In sum, the medical examiner opined that the Veteran's 
tinnitus began after his period of service and as a result, 
was unrelated thereto.  The examiner also found no link 
between the Veteran's post-service onset of tinnitus and his 
service-connected PTSD.

The Board has also considered the Veteran's statements 
asserting a nexus between his complaints of tinnitus and 
active duty service.  The definition of tinnitus is ringing 
in the ears, and the Veteran is certainly competent to 
identify ringing in his ears.  Thus, this is a case where the 
Veteran is competent to identify the onset of a disability - 
tinnitus in his case.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, the Veteran, specifically reported that his 
tinnitus began approximately twenty years prior to the 
January 2006 examination, which would be approximately 1986, 
and the Veteran's period of active duty ended in 1971, nearly 
15 years before that date.  The Veteran, therefore, is not 
reporting that his tinnitus had its onset during service, but 
rather, is reporting that his tinnitus began approximately 15 
years after discharge from service; and, while he is 
competent to report the onset of tinnitus, he is not a 
medical expert, and thus not competent to show that his post-
service development of tinnitus is related to in-service 
noise exposure.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, 
undergoing physical therapy, or in this case, the development 
of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent, given 
the lapse in time between discharge from service and the 
onset of tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998). 

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as ringing in the ears, the Veteran is not competent to 
provide evidence as to more complex medical questions, such 
as a nexus in this case.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

In this case, there is no medical evidence of tinnitus in 
service, or competent lay or medical evidence that the 
Veteran's presently claimed tinnitus which admittedly 
occurred several years after service discharge, is related to 
service, or that it is aggravated by his service-connected 
PTSD.  There is no basis upon which to grant service 
connection.  

The preponderance of the evidence is against the claim of 
service connection for tinnitus there is no doubt to be 
resolved; and service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO obtained service treatment records.  Next, VA 
treatment records were submitted on behalf of the claim.  
Moreover, he underwent a VA examination in January 2006, and 
pursuant to the Board's February 2009 remand, a March 2009 
addendum was submitted in support of the claim.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this  claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


